Citation Nr: 1111007	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-25 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1959 to April 1962 and from February 1966 to August 1969, including service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge, the Bronze Star Medal with "V" device, and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that increased the evaluation of the Veteran's PTSD to 50 percent, effective February 23, 2004, the date of the Veteran's service connection claim.

The record shows that the Veteran served in the Republic of Vietnam and that he has been diagnosed as having coronary artery disease, status post myocardial infarction.  The Secretary of Veterans Affairs recently determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  As such, the Board finds that this issue has been raised by the record, but not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The record shows that the Veteran receives regular VA care for his PTSD.  Records of his VA treatment, however, dated since April 2008, have not been associated with the claims folder.  Because records generated by a VA facility that may have an impact on the adjudication of a claim are considered constructively in VA's possession, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Thus, the Board has no discretion and must remand this matter.  

Further, because the most recent VA psychiatric examination was conducted in September 2008, after obtaining these outstanding records, the Veteran must be afforded a VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's VA treatment for psychiatric disability, dated since April 2008.

2.  The Veteran should be afforded a VA psychiatric examination to determine the extent and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must specifically comment on the impact of the Veteran's psychiatric disability on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Then readjudicate the Veteran's appeal.  If the benefit sought on appeal is not granted, the RO must issue a supplemental statement of the case and the Veteran should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

